Citation Nr: 0009114	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, claimed as residual of a neck injury.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This appeal arises from a rating decision of January 1995 
from the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), which denied the veteran's 
claims for entitlement to service connection for cervical 
disc disease, claimed as residuals of a neck injury, and for 
residuals of a head injury.  The veteran currently resides 
within the jurisdiction of the RO in Nashville, Tennessee.

The record also reflects that the veteran canceled his 
scheduled hearing to have been held at the RO in April 1998 
before a member of the Board of Veterans Appeals (Board).


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed cervical 
spine disorder, to include degenerative disk disease, and the 
veteran's military service or any incident or event therein.

2.  There is no competent medical evidence of record which 
establishes a nexus between any currently diagnosed disorder, 
to include headaches, and the veteran's military service or 
any incident or event therein, to include his head injury.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for cervical disc disease, claimed as a residual of a neck 
injury, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for entitlement to service connection 
for residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
the veteran is entitled to service connection for cervical 
disc disease and for head injury residuals.  The veteran 
asserts that he incurred neck and head injuries during his 
period of service from which he continues to suffer.  He also 
asserts that his cervical disc disease stems from his being 
thrown down stairs during service, and that his head injury 
residuals are a direct result of his being hit in the head 
with a hammer, also during his period of active duty.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  The quality and quantity of 
the evidence required to meet this statutory burden of 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis; (2)  evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3)  a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a chronic disease, i. e., arthritis, which was 
manifested to a degree of 10 percent disabling within one 
following the veteran's release from active duty.  
38 U.S.C.A. §§ 1101,1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Factual Backgound

A review of the veteran's service medical records shows that 
the veteran was involved in a fight in June 1975 at which 
time he was hit in the head with a hammer.  He reported that 
he was dizzy but not completely knocked out.  He was then 
kicked beaten on his back and chest.  He said x-rays of his 
head were taken.  He complained of dizziness.  He stated that 
he passed out before being taken to the dispensary and his 
head was sutured

An examination showed a shaved area on right parietal area 
with several stitches.  The examination showed no signs of 
motor, sensory, or coordination deficits.  The diagnosis was 
multiple contusions/abrasions and head laceration, no 
neurologic deficit.  The sutures were removed later in June 
1975.

The veteran was treated at the dispensary subsequently in 
June 1975 after being thrown down the stairs of an apartment.  
He complained of pain in the left side of his neck.  No 
visible trauma or significant swelling was noted.  An 
examination revealed a slight decrease in range of motion.  
X-rays of the cervical spine were negative.  The diagnosis 
was minor contusion.  The veteran complained later in June 
1975 of frontal headaches.  An examination showed a well-
healed parietal scar.  The diagnosis was headaches, doubtful 
relationship to head injury.  

At the time of the in July 1975 separation examination it was 
reported that the veteran had been hit with a hammer in June 
1975 which resulted in a head injury, headaches, and some 
dizzy spells.  It was noted that these symptoms had resolved.  
The examination clinically evaluated all pertinent systems as 
normal.  

A private X-ray report dated in January 1991 shows a 
diagnosis of mild spondylitic changes at C3-4 and C4-5.  VA 
outpatient treatment records dated in 1991 and 1992 show that 
he was treated for disc disease of the cervical spine 
contains a diagnosis of neck pain, probably related to disc 
bulge.  A June 1991 report shows a finding of disc bulge at 
C3-4. A diagnosis of cervical disc disease was included.  

Of record are medical records from private facilities 
reflecting treatment in 1992 and 1993 for pain involving 
several areas, to include the neck.  An October 1992 
treatment report shows that the veteran was treated for neck 
pain.  The report also indicates that the veteran was denied 
Workman's Compensation benefits regarding an injury claim.  A 
March 1993 private medical statement shows that the veteran 
was being treated for an injury which was described as not 
severe and which occurred in 1990.  It was noted that the 
veteran had continuing complaints of neck pain.  The 
physician added that it was his opinion that the veteran had 
myofascial syndrome, possibly precipitated by the work injury 
but probably due to a pre-existing problem.  

Also of record is a Social Security Administration (SSA) 
decision dated in April 1993 which shows that the veteran was 
awarded disability benefits attributable to a back disorder.  
The decision noted that the veteran stated that his 
disability began in June 1991.  It was also noted that the 
veteran's primary health problem, according to his 
representative, was diffuse degenerative changes, 
particularly of the cervical spine.  A review of the SSA 
decision also shows that the medical evidence of record 
established that the veteran had a "severe" degenerative 
disc disease impairment since 1991 and additionally chronic 
pain syndrome since 1992.  

A VA examination was conducted in September 1994.  At that 
time the veteran reported being hit in the head with a hammer 
during a brawl in 1973 and that, as a result, he lost 
consciousness.  He added that he required 27 stitches and 
that thereafter he began to experience periods of blacking 
out, the last one occurring in 1977.  He reported a history 
of ongoing problems with headaches that had worsened over the 
past 5 years.  He described the headaches as bicipital and 
temporal pounding and pressure pain associated with 
hyperacusis, photophobia, and the need to lie down.  It was 
further reported that the veteran was on disability for 
chronic pain due to degenerative joint disease of the 
cervical and lumbar spine.

The examination revealed no depression of the skull and no 
appreciable scar over the scalp.  On the left frontal 
parietal area there was no abnormality was shown.  The 
cranial nerves and extraocular muscles were intact.  Motor 
examination showed no abnormality.  Strength was normal but 
limited in testing of the proximal upper and lower 
extremities due to neck and low back pain.  Sensory 
examination was essentially normal.  His reflexes were intact 
and symmetric but somewhat hypoactive at about 1+.  He had an 
absent ankle jerk, bilaterally.  Following the examination, 
the examiner rendered an opinion that the veteran had no 
obvious residual from the closed head trauma that he incurred 
in 1973.  The examiner indicated that he did not think the 
headaches and neck pain were related to his closed head 
trauma.  It was noted that there appeared to be some 
functional overlay secondary to depression.  

The Board remanded this case in June 1998.  Pursuant to the 
remand, the RO was to take the appropriate actions in order 
to obtain copies of the medical records concerning the 
veteran's Workmen's Compensation claim as well as the 
evidence on which the April 1993 SSA decision was based.  

Received in July 1998 were additional records from the SSA.  
A copy of the April 1993 SSA decision shows that the veteran 
sustained a work-related injury to his back in 1990.  The 
decision notes that the veteran claimed to be unable to work 
because of disorders of the neck and back.  The findings 
section of the decision shows that the onset of disability 
was in June 1991 and that the medical evidence established 
that the veteran has had degenerative disk disease resulting 
in chronic pain syndrome. 

SSA Report of Continuing Disability Interview dated in May 
1996.  The report indicated that the veteran was receiving 
disability benefits in part for degenerative disc disease in 
the neck.  It was also noted that the veteran was being 
treated for this condition at a VA medical clinic once or 
twice a month.  A Pain Questionnaire which completed in June 
1996 indicates that the neck pain began in May 1990 when he 
was injured while at work.  Also received were private VA 
medical records showing treatment for various disorders, to 
include the disc disease of the cervical spine and headaches, 
from 1995 to 1997. 

The RO has made extensive efforts to obtain the records 
associated with the veteran's Workmen's Compensation claim.  
The RO has been unsuccessful in obtaining these documents.  
The Board believes that further efforts in this area would be 
counter productive.  

I Disc Disease of the Cervical Spine

To summarize, the veteran's statements and other lay 
statements are competent evidence when describing the 
symptoms associated with his cervical spine and the injuries 
which occurred in service.  However, the Court has held when 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.   Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, the veteran's service medical records show 
that the veteran reported neck pain after being thrown down 
some stairs in June 1975.  However, X-rays of the cervical 
spine were reported to be negative and the diagnosis was 
minor contusion.  Additionally, the separation examination 
showed no clinical abnormality relative to his neck or 
cervical spine.  Also, the first post service clinical 
evidence of neck complaints was 1991 approximately 16 years 
following his release from active duty. 

It is not disputed that the veteran has suffered from 
cervical spine-related disorders, to include degenerative 
disk disease.  However, the veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record, which establishes a nexus between his 
cervical disk disease, claimed as residual of a neck injury, 
and the veteran's active duty or any injury to the cervical 
spine which occurred during service.  Accordingly, his claim 
is not well grounded and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for cervical disk disease, such as medical 
evidence (to include an opinion) tending to show that he 
currently has such a disability which is related to service 
or an event therein.

II Head Injury Residuals

The veteran's statements are competent evidence when 
describing the symptoms associated with his claimed residuals 
of an inservice head injury.  However, as noted above, lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu, supra.  

In this regard, the veteran's service medical records show 
that the veteran was involved in a fight in June 1975 
whereupon he was hit in the head with a hammer.  An 
examination showed several stitches on right parietal area.  
Although later in June the veteran complained of frontal 
headaches, the diagnosis was headaches, doubtful relationship 
to head injury.  Additionally, at the time of the July 1975 
examination it was reported that his headaches and dizzy 
spells had resolved.  The examination itself showed no 
abnormality.  Additionally, the September 1994 VA examination 
found no evidence of a scar or any pathology related to the 
inservice head injury.  The examiner indicated that the 
veteran's headaches were not related to the inservice head 
injury.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between his headaches disorder or any 
other associated disorder and the veteran's active duty, to 
include the June 1975 head injury.  Accordingly, his claim is 
not well grounded and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for residuals of a head injury, such as 
medical evidence (to include an opinion) tending to show that 
he currently has such a disability which is related to 
service or an event therein.


ORDER

Entitlement to service connection for cervical disc disease, 
claimed as residual of a neck injury, is denied.

Entitlement to service connection for residuals of a head 
injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

